Order entered January 30, 2014




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-14-00100-CV

                          IN RE BILLY RICHARDSON, Relator


               Original Proceeding from the Criminal District Court No. 5
                                 Dallas County, Texas
                          Trial Court Cause No. F-0175463-PL

                                         ORDER
       Based on the Court’s opinion of this date, we DISMISS relator’s petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding.


       .


                                                   /s/   DAVID L. BRIDGES
                                                         JUSTICE